Case: 18-60490      Document: 00514933482         Page: 1    Date Filed: 04/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                               April 29, 2019
                                    No. 18-60490
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


NANCY ELIZABETH SOLIS ROMERO, also known as Nancy E. Solis Romero,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 143 231


Before DAVIS, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Nancy Elizabeth Solis Romero, a native and citizen of Honduras,
challenges an order of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s (IJ) denial of her application for asylum, withholding of
removal, and protection under the Convention Against Torture. Solis Romero
claims the IJ’s conduct of her removal hearing violated her due process rights.
Solis Romero argues that she was denied a full and fair hearing when the IJ:


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60490    Document: 00514933482     Page: 2   Date Filed: 04/29/2019


                                 No. 18-60490

failed to admit and review late-filed evidence; breached the “special duty” owed
to an unrepresented claimant; afforded too much weight to records of her
credible fear interview; and exhibited unconstitutional bias.
      Solis Romero did not raise most of these claims with the BIA. We lack
jurisdiction to review them because she failed to exhaust available
administrative remedies. Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
Solis Romero preserved the argument that the IJ owed her a “special duty”
because she appeared pro se. She has not shown any violation of the IJ’s duty
to develop a factual record without “tak[ing] on the role of an advocate” for an
unrepresented alien. See In Re J.F.F., 23 I. & N. Dec. 912, 922 (B.I.A. 2006).
      Accordingly, Solis Romero’s petition is DISMISSED IN PART and
DENIED IN PART.




                                       2